171 Ariz. 171 (1992)
829 P.2d 1217
STATE of Arizona, Appellee,
v.
Lawrence R. McCUIN, Appellant.
No. CR-91-0065-PR.
Supreme Court of Arizona, En Banc.
April 21, 1992.
Grant Woods, Atty. Gen. by Paul J. McMurdie, Crane McClennen, Phoenix, for appellee.
C. Kenneth Ray, II, Phoenix, for appellant.

OPINION
FELDMAN, Chief Justice.
The facts of this case are set forth in our opinion in State v. Noble, 171 Ariz. 171, 829 P.2d 1217 (1992), and in the court of appeals' opinion in State v. McCuin, 167 Ariz. 447, 808 P.2d 332 (Ct.App. 1991). For the reasons given in our opinion today in Noble, the trial court judgment is affirmed, and part IV of the court of appeals' opinion is vacated.
MOELLER, V.C.J., CORCORAN, J., FRANK X. GORDON, Jr., J. (retired), and CARRUTH, Judge, concur.
JAMES DUKE CAMERON, J. (retired), did not participate in this matter; pursuant to article 6, § 3 of the Arizona Constitution, JAMES C. CARRUTH, Judge, of the Pima County Superior Court was designated to sit in his stead.